IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                          Assigned on Briefs December 11, 2001


                    ROGER DALE THOMAS v. GAIL THOMAS

                               Chancery Court for Giles County
                              No. 9631   Jim T. Hamilton, Judge


                     No. M2001-01226-COA-R3-CV - Filed August 2, 2002




WILLIAM C. KOCH , JR., concurring.

        This appeal marks the third occasion for us to review a decision by a trial court in the
Twenty-Second Judicial District employing this “mediation process.” Trial courts in other districts
have used similar procedures as well. As this decision should make clear, this sort of procedure is
not mediation and, more importantly, is not a good idea. In the future, should either or both of the
parties propose this procedure, trial courts should simply say no. Team Design v. Gottlieb, No.
M1999-00911-COA-R3-CV, 2002 Tenn. App. LEXIS 508, at *38 (Tenn. Ct. App. July 18, 2002).
Parties who, for whatever reason, desire to eschew traditional litigation have ample options for
alternative dispute resolution under Tenn. S. Ct. R. 31 without jury-rigging a procedure like the one
used in this case.

        I concur with the court’s decision that relief is not available under Tenn. R. App. P. 13(b) in
this case. The parties created their own procedural quagmire, and we should be disinclined to
extricate them from it now. Tenn. R. App. P. 36(b) (appellate courts are not required to grant relief
to parties responsible for an error or who failed to take reasonably available action to prevent or
nullify the harmful effect of an error).



                                                       _____________________________
                                                       WILLIAM C. KOCH, JR., JUDGE